Citation Nr: 0611407	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  98-19 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for lumbar spine, 
intervertebral disc syndrome, currently evaluated as 
60 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals' 
(Board) on appeal from a December 1995 rating decision, which 
granted an increase to 20 percent for low back strain.  In a 
September 1997 rating decision, the RO granted an increase to 
40 percent for his service-connected low back strain.  In a 
June 1999 rating decision, the RO recharacterized the 
veteran's service-connected low back strain as lumbar strain 
intervertebral disc syndrome and granted an increase to 
60 percent.  In November 2002, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing is of record and 
associated with the claims folder.  In October 2003, the 
Board remanded the instant claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's lumbar spine intervertebral disc syndrome, is 
more severe than the current evaluation reflects.  In 
October 2003, the Board remanded the instant claim for 
further development.  Specifically, it was requested that the 
medical records of Don R.
DeFeo, MD, related to the veteran's treatment of his lumbar 
spine, be sought and obtained.  The Appeals Management Center 
(AMC) requested those records via the Loma Linda VA Medical 
Center.  However, Dr. DeFeo is a private physician, and the 
AMC should have asked the veteran for the appropriate release 
of information to obtain those records from Dr. DeFeo.  These 
records should be obtained prior to final adjudication of the 
claim.  

Additionally, in the October 2003 Board remand, it was 
requested that x-rays, EMG and nerve conduction studies be 
performed in connection with the orthopedic and neurological 
examinations ordered.  This was not done.  Further, the 
orthopedic examination made neurological findings indicating 
that the veteran had involvement of the sciatic nerve and 
that there was not severe, incomplete paralysis associated 
with the veteran's sciatic nerve problems.  However, although 
there was not severe incomplete paralysis, the examiner did 
not indicate whether the veteran's sciatic nerve disability 
was mild, moderate, or moderately severe in disablement.  
There is no indication if there were any other neurological 
findings, including involvement of any other nerves, in 
connection with this claim.  These findings should have been 
determined, prior to final adjudication of the claim.  

The AMC's attention is also directed toward DeLuca v Brown, 8 
Vet. App. 202 (1995), wherein the Court held that codes that 
provide a rating on the basis of loss of range of motion 
mandate consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned.   In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

Remand instructions of the Board are neither optional or 
discretionary.  Full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all non-VA health 
care providers that have treated him since 
1995 for his intervertebral disc syndrome.  
Obtain all records identified by the 
veteran, specifically to include those 
medical records not already obtained from 
Don R. DeFeo, MD.  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran should be informed in writing.  

2.  After obtaining the above cited 
records, the veteran should be scheduled 
for VA orthopedic and neurological 
examinations.  All indicated tests and 
studies to include x-rays, EMG, and nerve 
conduction studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination of 
the veteran, the examiners are asked to 
answer the following questions as to the 
veteran's lumbar spine intervertebral disc 
syndrome:

a.  The examiners should provide a 
consensus opinion as to whether the 
functional debility experienced by the 
veteran equates to intervertebral disc 
syndrome with incapacitating episodes 
having a total duration of at least two 
but less than four weeks during the past 
12 months, with incapacitating episodes 
having a total of four weeks but less than 
six weeks during the past 12 months, or 
with incapacitating episodes having a 
total of at least six weeks during the 
past 12 months.  If the severity of the 
veteran's service-connected intervertebral 
disc syndrome is different pre and post 
September 23, 2002, the examiner must say 
so and provide a separate opinion for each 
time period.  

Note:  An incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.  

b.  The examiners should identify each 
system, both orthopedic and neurological, 
that is experiencing chronic problems 
because of the veteran's intervertebral 
disc syndrome (examples of possible 
orthopedic systems include the lumbar 
spine, the knees, and ankles, and an 
example of a possible neurological system 
includes the sciatic nerve)  

c.  As to each adversely affected 
orthopedic system, the examiners should 
conduct range of motion studies and 
provide a consensus opinion as to what 
point, measured in degrees, pain began 
with each range of motion and provide an 
opinion as to the amount of additional 
loss of range of motion the veteran would 
experience during a flare-up or with 
fatigue.  See Deluca, 38 C.F.R. § 4.71a.  

d.  As to each adversely affected 
neurological system, the examiners should 
provide a consensus opinion as to whether 
the veteran's adverse symptomatology 
equates to "mild," "moderate," or 
"severe," incomplete paralysis or 
complete paralysis of the nerve in 
question.  See 38 C.F.R. § 4.124a.  

e.  If intervertebral disc syndrome is 
present in more than one spinal segment, 
provided that the effects in each spinal 
segment are clearly distinct, determine 
the level of incapacitating episodes as 
set forth in section a, and range of 
motion and loss of motion as set forth in 
section c.  

3.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

4.  Readjudicate the veteran's claim on 
appeal and in doing so, consider the 
criteria for intervertebral disc syndrome 
set forth in Diagnostic Code 5293 in effect 
prior to September 23, 2002, as well as the 
revised criteria for this condition that 
became effective on that date as well as 
whether the veteran meets the criteria for 
submission for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321 (b)(1).  If 
any additional spinal segments or 
neurological findings  are affected, they 
should be appropriately adjudicated.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case.  An appropriate period of time 
should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
LAWRENCE SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






